                 Case 2:21-cv-00539-MLP Document 36 Filed 07/26/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   TP ICAP AMERICAS HOLDINGS, INC.,

 9                              Plaintiff,                  Case No. C21-539-MLP

10          v.                                              ORDER

11   ICAP ENTERPRISES, INC., et al.,

12                              Defendant.

13

14          Before the Court is Defendant Hafen, LLC’s (“Hafen”) “Unopposed Motion to Vacate

15   Clerk’s Entry of Default” (“Hafen’s Motion”). (Dkt. # 33.) On June 10, 2021, the Clerk entered

16   default against Defendant Hafen because it failed to answer, plead, or otherwise defend against

17   Plaintiff TP ICAP Americas Holdings Inc.’s (“Plaintiff”) complaint for trademark infringement

18   and related claims. (Dkt. # 21.) On July 23, 2021, Defendant Hafen filed an answer (dkt # 32)

19   and the instant motion (dkt. # 33).

20          Hafen requests that the Court vacate the default previously entered because its failure to

21   timely was unintentional and Hafen engaged counsel and appeared promptly after learning it had

22   been sued. (Dkt. # 33 at 1, 5.) Hafen states that it never used, contributed to, or facilitated the use

23   of the subject trademarks in the marketplace and, therefore, it cannot be liable for trademark




     ORDER - 1
               Case 2:21-cv-00539-MLP Document 36 Filed 07/26/21 Page 2 of 2




 1   infringement or any of Plaintiff’s claims. (Id. at 5-6.) Hafen additionally argues its two-month

 2   delay in answering did not result in prejudice to any of the parties. (Id. at 6-7.) In total, Hafen

 3   argues “good cause” exists for the Court to set aside the Clerk’s Order of Default so that it can

 4   defend itself on the merits. (Id.)

 5           Accordingly, based on Hafen’s Motion (dkt. # 33) and that opposing counsel has no

 6   opposition, the Court hereby ORDERS:

 7           (1)     Hafen’s Motion (dkt. # 33) is GRANTED;

 8           (2)     The Clerk’s Order of Default (dkt. #21) is VACATED; and

 9           (3)     Hafen’s Answer (dkt. # 32) is accepted as filed.

10

11           Dated this 26th day of July, 2021.

12

13
                                                            A
14                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
15

16

17

18

19

20

21

22

23




     ORDER - 2
